NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                               

                                 Submitted April 3, 2019* 
                                  Decided April 3, 2019 
                                               

                                          Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1517 
 
JAY F. VERMILLION,                                Appeal from the United States District 
       Plaintiff‐Appellant,                       Court for the Southern District of Indiana, 
                                                  Indianapolis Division. 
       v.                                          
                                                  No. 1:16‐cv‐01723‐JMS‐DLP 
CORIZON HEALTH, INC., et al.,                      
       Defendants‐Appellees.                      Jane Magnus‐Stinson, 
                                                  Chief Judge. 
 
                                        O R D E R 

       Jay Vermillion, an Indiana inmate, believes that a prison doctor and nurse 
deliberately disregarded his urinary tract pain in violation of the Eighth Amendment. 
He sued them and Corizon Healthcare Services (the prison’s healthcare provider), but 
the district court entered summary judgment for all defendants. We affirm.   
 
       We review the record in the light most favorable to Vermillion. Hernandez v. Dart, 
814 F.3d 836, 840 (7th Cir. 2016). Vermillion suffered from hypertension, diabetes, 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1517                                                                         Page  2 
 
hyperlipidemia, and enlarged prostate, which was treated with Flomax and aspirin.   
On April 8, 2016, Vermillion noticed blood in his urine and went to the infirmary. Ruby 
Beeny, a prison nurse, took a urine sample and performed a dipstick test, which 
revealed the presence of white blood cells. Vermillion, who also complained of pelvic 
discomfort, reported to Beeny that he had seen blood in his urine for about three weeks; 
she states, however, that this was the first time he had told her. Beeny shared 
information about Vermillion’s condition with Dr. Paul Talbot, a prison doctor, who 
diagnosed Vermillion with a urinary tract infection. The doctor prescribed an antibiotic 
and ordered additional testing, including bloodwork and a urine culture. The lab work 
of Vermillion’s urine revealed abnormal levels of bacteria, which was consistent with a 
urinary tract infection. The bloodwork was negative for any sign of kidney stones, like 
high levels of calcium or uric acid.   
 
        Vermillion says he reported ongoing pain to Dr. Talbot at an appointment on 
April 12. Notes from the appointment reflect Vermillion’s statement that he no longer 
had difficulty urinating and that his urine had cleared up; Vermillion appears to have 
attributed the improvement to his having passed a kidney stone. Dr. Talbot told 
Vermillion that the lab results from April 8 had not come back and that his symptoms 
did not indicate any new issues that merited additional treatment. The doctor advised 
Vermillion to return to the infirmary if he again had blood in his urine. Vermillion says 
he asked for something to treat his pain, though Dr. Talbot disputes this, saying that 
Vermillion did not express being in any pain. But that evening, Vermillion’s pain 
worsened, and he began to urinate uncontrollably. He again saw blood in his urine and 
said that the flow was obstructed until he finally passed what he believes was another 
kidney stone. He did not, however, report this episode to Dr. Talbot or Beeny. 
 
        In the following weeks, Vermillion continued to see blood in his urine and 
experience pain while urinating. But blood test results from five appointments over 
seven months were unremarkable, revealing neither the presence of abnormal bacteria 
in his urine nor higher levels of calcium or uric acid that could form kidney stones. 
 
        Vermillion sued Dr. Talbot, Beeny, and Corizon under 42 U.S.C. § 1983 for failing 
to treat the pain associated with his urological issues. After a fraught discovery process, 
the defendants moved for summary judgment, supported by affidavits from Dr. Talbot, 
Beeny, and a medical expert, who said that the prison medical staff’s treatment was 
reasonable. The court granted the motion, concluding that even if Vermillion had 
passed a kidney stone on April 12, Dr. Talbot had reasonably diagnosed and treated 
No. 18‐1517                                                                              Page  3 
 
Vermillion for a urinary tract infection based on his symptoms and lab results. It also 
determined that there was no basis for holding Corizon liable under § 1983. 
 
        On appeal, Vermillion argues that summary judgment was improper because 
factual disputes exist about the care he received for his pain. He points to ten instances 
where he believes that the district court overlooked factual questions, specifically 
regarding the manner in which medical staff monitored his chronic urinary tract 
conditions, his interactions with Dr. Talbot at the April 12 appointment, and 
Dr. Talbot’s refusal to treat Vermillion’s kidney stones. He contends that the district 
court credited the defendants’ expert testimony above all else and ignored his sworn 
statements about what occurred.     
 
        To warrant a trial, Vermillion needed to present evidence that his medical 
condition was objectively serious and that the defendants knew of and disregarded an 
excessive risk to his health. See Estelle v. Gamble, 429 U.S. 97, 107 (1976); Perez v. Fenoglio, 
792 F.3d 768, 781 (7th Cir. 2015). “Neither medical malpractice nor mere disagreement 
with a doctor’s medical judgment is enough to prove deliberate indifference ....” Berry 
v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010).   
         
        The district court appropriately concluded that Vermillion had not raised a 
factual question regarding the Eighth Amendment challenge to Dr. Talbot’s treatment 
decisions. Given the results of Vermillion’s tests and his complaints, Dr. Talbot believed 
that Vermillion was suffering from a urinary tract infection, and accordingly treated 
him for that condition. As Dr. Talbot maintains, Vermillion “never presented … with 
signs or symptoms of passing a kidney stone” and did not seek “medical treatment 
while he was allegedly pass[ing] a kidney stone.” The doctor adds that he “did not 
know [Vermillion] was passing a kidney stone and none of his repeat lab studies 
indicated” its presence. Vermillion’s disagreement with medical staff about whether 
they followed the correct course of treatment does not establish a triable issue unless the 
decision was “so far afield of accepted professional standards as to raise the inference 
that it was not actually based on a medical judgment,” Norfleet v. Webster, 439 F.3d 392, 
396 (7th Cir. 2006); accord Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014), and 
Dr. Talbot’s decision was not.   
         
        Moreover, Vermillion has not called into question the testimony of the 
defendants’ expert witness that Dr. Talbot used his professional judgment in 
determining how best to monitor Vermillion urological condition. At summary 
judgment, the defendants submitted the affidavit of an expert witness, Dr. Jeremy Fisk, 
No. 18‐1517                                                                           Page  4 
 
a physician specializing in family medicine with experience diagnosing and treating 
patients with urinary tract infections. Dr. Fisk stated that Dr. Talbot’s treatment of 
Vermillion “was reasonable, appropriate, and within the medical and nursing standard 
of practice and care.” This was because: (1) “[m]edical staff appropriately monitored 
Mr. Vermillion’s enlarged prostate through routine appointments and symptomatic 
treatment for his complaints”; (2) Vermillion’s symptoms on April 8 were consistent 
with Dr. Talbot’s diagnosis of a urinary tract infection; and (3) “[m]edical staff 
appropriately examined Mr. Vermillion, ordered testing and diagnosed Vermillion with 
a [urinary tract infection] based on his symptoms and the urine dipstick results. Medical 
staff also property treated Mr. Vermillion with antibiotics and follow‐up appointments 
to monitor his condition.” The choice to treat Vermillion with antibiotics and to advise 
him to report to medical services if he observed blood in his urine was “a classic 
example of a matter for medical judgment.” Estelle, 429 U.S. at 107; Pyles, 771 F.3d 
at 411. 
         
        Vermillion does identify one disputed fact—whether he reported heightened 
pain at his April 12 appointment—but it is immaterial. As Dr. Fisk testified, a common 
symptom of a urinary tract infection is abdominal or pelvic pain, so any reports of 
pelvic or abdominal pain at the April 12 appointment would have supported 
Dr. Talbot’s diagnosis. An inmate is entitled only to reasonable measures from medical 
professionals to treat a substantial risk of serious harm, Arnett v. Webster, 658 F.3d 742, 
754 (7th Cir. 2011), and Vermillion has presented no evidence that his complaints of 
increased pain warranted treatment beyond Dr. Talbot’s decision to prescribe an 
antibiotic, Flomax, and aspirin. According to Dr. Fisk, Dr. Talbot’s treatment was 
reasonable, and reasonable treatment is all the Constitution requires. See id. at 758. 

       Vermillion next argues that Beeny acted with deliberate indifference because she 
did not adequately treat his pain on or after April 8. But it is undisputed that Beeny, a 
licensed practical nurse, did not make treatment decisions for Vermillion, and she 
cannot be liable for constitutional deprivations for which she is not personally 
responsible. See Minix v. Canarecci, 597 F.3d 824, 833–84 (7th Cir. 2010).   
        
       Vermillion also contends that Corizon is liable for Dr. Talbot’s and Beeny’s 
actions because it had a policy of not treating prisoners with kidney stones. But 
Vermillion has failed to offer evidence that prison medical staff acted with deliberate 
indifference, and without evidence of “a pattern of behavior that would support an 
inference of a custom or policy,” Vermillion cannot succeed on this claim. Shields v. Ill. 
Depʹt of Corr., 746 F.3d 782, 796 (7th Cir. 2014). 
No. 18‐1517                                                                             Page  5 
 
        Vermillion also challenges several of the district court’s procedural rulings. First, 
he argues that the court abused its discretion by dismissing his state‐law claims of 
malpractice, claims that the defendants had addressed for the first time in their reply 
brief. But “[t]he usual practice in this circuit is for district courts to dismiss without 
prejudice state supplemental claims whenever all federal claims have been dismissed 
prior to trial,” and Vermillion offered no reason why we should depart from that 
practice. Hagan v. Quinn, 867 F.3d 816, 830 (7th Cir. 2017) (internal quotation marks 
omitted).   
         
        Second, Vermillion contends that the court wrongly denied his motions to 
exclude Dr. Talbot’s supplemental affidavit, which he believes is void because its 
signature page was identical to the signature page on the doctor’s original affidavit. The 
defendants explained, however, that Dr. Talbot had fully reviewed, executed, and 
attested to the facts in both affidavits, and that the duplication of the signature page 
stemmed from a production mistake of counsel’s staff. When defense counsel learned of 
this error, they moved to correct it. The district court accepted defense counsel’s 
explanation and allowed counsel to correct the error because Dr. Talbot had “sworn to 
the truth of the statements asserted” in the supplemental affidavit. We see nothing 
improper about the court’s advising Vermillion that it would consider the statements in 
the affidavit as it would consider “any other sworn testimony.”   
         
        Third, Vermillion says that the district court erred in denying various discovery 
motions because he never was able to obtain the information he needed about 
Dr. Talbot, Beeny, and Corizon to properly litigate his case (i.e. the mailing addresses 
and employment records of individual defendants, Corizon’s financial records, and 
other inmates’ medical records). “[T]rial courts retain broad discretion to limit and 
manage discovery under Rule 26 of the civil rules.” Geiger v. Aetna Life Ins. Co., 845 F.3d 
357, 365 (7th Cir. 2017). The district court observed that Vermillion was able to obtain 
relevant and properly requested materials from both defendants and nonparties but 
reasonably denied discovery that was overly broad, invasive, or unrelated to 
Vermillion’s claims. See Chatham v. Davis, 839 F.3d 679, 686–87 (7th Cir. 2016).   
         
        Fourth, Vermillion asserts that the district court should not have denied his 
motion for a preliminary injunction directing the defendants to take him to an urologist 
outside the prison. The district court, however, appropriately denied the motion after 
correctly determining that Vermillion did not have a likely chance of success on the 
merits of his case, nor had he shown that he would suffer irreparable harm if the 
injunction were not granted. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 
No. 18‐1517                                                                           Page  6 
 
(2008). With regard to Vermillion’s ongoing urological condition, after reviewing 
Vermillion’s recent care, the court reasonably concluded that “[t]he record shows that 
Vermillion has been given, and continues to receive, adequate care for his urinary and 
pain complaints, including examinations, testing and medications.” 
         
        Finally, Vermillion contends that the district court abused its discretion in not 
allowing him to amend his complaint to include new defendants who, he said, were 
also committing Eighth Amendment violations related to his urological condition. But 
Vermillion filed his amended complaint after the pretrial deadline, and the claims he 
wished to add were unrelated to his underlying claim and did not belong in this case. 
See Airborne Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007) 
(citing FED. R. CIV. P. 15(a)) (determining district court may deny motion to amend for 
“undue delay”); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). In any event, 
Vermillion filed a new complaint addressing these later claims and separately litigated 
that case.   
         
        We AFFIRM the judgment of the district court.